In our opinion, this determination was erroneous. In the ease of every sex offense, except sexual abuse in the third degree, corroboration of the victim’s testimony is required (Penal Law, § 130.15). That requirement applies to juvenile delinquency proceedings in the Family Court (Matter of Eric R., 34 A D 2d 402). Where the crime charged and proved is a sex offense requiring corroboration, the need for such corroboration cannot be evaded by a finding, unsupported by the evidence, that only the lesser crime of sexual abuse in the third degree was committed (cf. People v. Doyle, 31 A D 2d 490, affd. 26 N Y 2d 752). Munder, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.